Citation Nr: 0922485	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  00-14 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.

As the Board explained in the August 2004 remand, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a decision of June 1984 by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was involved in a June 1976 motor vehicle 
accident and was provided a VA examination in February 1984 
that found no evidence of any neck, or cervical spine, 
injury.  He has since been diagnosed as having degenerative 
disc disease of the cervical spine.  In light of his 
contentions and the state of the record, the Board finds that 
pursuant to VA's duty to assist, he must be afforded a VA 
examination to determine whether he has a neck/cervical spine 
disability that is related to or had its onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should afford the Veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a neck or cervical spine 
disability that is related to or had its 
onset during service, to specifically 
include a June 1976 in service motor 
vehicle accident.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
diagnose all neck/cervical spine 
disabilities found to be present and opine 
whether it is at least as likely as not 
that any such disability found to be 
present had its onset in, or is related to 
service.  The rationale for any opinion 
expressed should be provided in a legible 
report.  

2.  Then readjudicate the appeal.  If any 
of the benefits sought on appeal remain 
denied, the Veteran and his private 
attorney should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

